DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the papers filed December 21, 2020.  Currently, claims 5-6, 8-9, 11-13 are pending.  Claims 5-6, 8 have been withdrawn as drawn to non-elected subject matter (see discussion in Restriction/Election for the switch in inventions). 
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Any objections and rejections not reiterated below are hereby withdrawn.


Election/Restrictions
Applicant's election with traverse of Group II, Claims 5-6 in the paper filed May 7, 2019 is acknowledged.
The Examiner has agreed to permit a switch in inventions to the method claims, namely Claims 9-12.  Applicant requested the switch in inventions in the April 23, 2020 RCE.   Claims 9-12 will be examined herein. 
The response argues that unity of invention is fulfilled because all the claims relate to a single general inventive concept of a primer set specific for detecting a bacterium of the genus Nitrobacter.  The response argues that the intended use of the primer pair specific for detecting a bacterium of the genus Nitrobacter is not taught in the art.  The intended use of the primers does not provide a contribution over the art.  
Applicant notes there was no issue of lack of unity of invention raised in the PCT application.  This argument has been reviewed but is not persuasive because this is not the standard for lack of unity.  Instead, as noted above, there is no special technical feature that links the claimed inventions. 
	The requirement is still deemed proper and is therefore made FINAL.

This application contains claims 1-4 drawn to an invention nonelected with traverse in the paper filed May 7, 2019.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Priority
This application is a 371 of PCT/JP2016/060560, filed March 30, 2016 and claims priority to Japan 2015—76951, filed April 3, 2015.  
It is noted that a translation of the foreign document has not been received.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 9, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geets (Appl Microbiol Biotechnol, Vol. 75, pages 211-221, 2007) or Kim (Water Research, Vol. 45, pages 1267-1279, 2011) or Montras et al. (Water Research, Vol. 42, pages 1700-1714, 2008) in view of Want et al. (US 2016/0355871, December 8, 2016) and further in view of Buck et al. (BioTechniques (1999) 27(3): 528-536) and Lowe et al. (Nucleic Acids Research (1990) 18(7): 1757-1761).  
 
 	Geets teaches a method of real-time PCR assay for the quantification of nitrifying and denitrifying bacteria in activated sludge.  Geets teaches obtaining an activated sludge sample and performing amplification and detection.  Geets teaches PCR is performed using primers of Table 2.  The primers include PCR amplification of 16S rRNA genes (page 213).  The primers are provide din Table 2 (page 214).  Table 3 provides the cloned gene 16S rRNA and functional sequences obtained from wastewater treatment plant.  The Nitrobacter sequence included DQ857305, a 389 bp sequence.  SEQ ID NO: 1 of the instant application is 100% Identical to positions 79-235 of the Genbank sequence.  

Montras teaches analysis of Nitrobacter winogradskyi.  Monstras teaches primer design of 16 rRNA gene targeting primers for N. winogradskyi using ARB in combination with the Primer3 program.  Montras teaches the primers for 16S rRNA of Nitrobacter relied upon two primers which yielded a 96bp fragment.  

    PNG
    media_image1.png
    75
    469
    media_image1.png
    Greyscale

Neither Geets, Kim, nor Montras specifically teach amplification of a 110-157 nucleotide amplicon from SEQ ID NO: 1 for detection of Nitrobacter or using primers within SEQ ID NO: 2 and 3.  While Monstras teaches a 96bp fragment, Kim teaches fragments of 137, 141, 196;  and Geets teaches a 389bp fragment, the art does not appear to teach primers from within SEQ ID NO: 2 and 3.  
The complete nucleic acid sequence of 16S rRNA from Nitrobacter was known in the art at the time of the invention as evidenced by GenBank accession number DQ857305, among others. The claimed primers and probes are contained in this sequence. 

Buck analyzed the effect of primer design strategy on the performance of DNA sequencing primers. Specifically, Buck invited primer submissions from a number of labs (39) (page 532, column 3), with 69 different primers being submitted (see page 530, column 1). Buck also tested 95 primers spaced at 3 nucleotide intervals along the 
 	Lowe teaches a computer program for designing all possible oligonucleotide primers from a known nucleic acid sequence based on a set of user-specified conditions (see abstract and pages 1757-1758). Lowe teaches that the disclosed program simplifies and automates oligonucleotide primer design (see pages 1757-1758 and pages 1760-1761).
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to utilize any set of primer pairs and oligonucleotide probes designed from the known 16S Nitrobacter sequences to detect the presence of Nitrobacter in a biological sample using the PCR methods resulting from the combined teachings of 
 
Attention is also directed to KSR Int’l Co. v. Teleflex Inc. (550 U.S.____ , 127 S. Ct. 1727 (2007)) where the Supreme Court determined that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103 (KSR, 550 U.S. at____ , 82 USPQ2d at 1397).” 
 	In the instant case, as discussed above, an ordinary artisan would have been motivated to design oligonucleotide primers and probes from the known 16S sequence for the detection of Nitrobacter in a biological sample based on the teachings of Geets, .
Response to Arguments
	The response traverses the rejection.  The response asserts the experimental data in the specification are significant and represent a surprising technical effect over the prior art teaching.  The response argues that when Geet’s primers were used to detect 16S rRNA gene derived from bacteria belonging to Nitrobacter the detection could not be performed under “general PCR conditions”.  This argument has been considered but is not convincing.  MPEP 716.02(a)-(g) provides that a showing of unexpected results must be commensurate in scope with the claimed invention and the results are in fact unexpected, unobvious, and of statistical and practical significance. Applicants must show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991).
In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).”  There is no explanation of the differences in results or the difference in conditions of the method. It appears that the conditions of the PCR is critical since Geets teaches detection and the instant specification teaches the same primers did not yield detection.  The results provided in the specification are not commensurate in scope with the claims. It appears the specification provides evidence that conditions are important. Conditions for the PCR reaction are not a limitation of the instant claims and the claims are not commensurate in scope with the unexpected results.
	The response next points to the Examples and argues that not all primers designed from variable regions of the 16S rRNA gene are effective primers for detecting Nitrobacter in activated sludge.  The response focuses on combination 2-5 (primers of SEQ ID NO: 12 and 10).  The response argues that primers for amplifying V5 –V7 had lower sensitivity than the primers that amplify V6-V7.  This argument has been reviewed but is not persuasive.  

    PNG
    media_image2.png
    646
    528
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    310
    620
    media_image3.png
    Greyscale

	Table 5 clearly provides that combination 2-5 detects Nitrobacter at 1, 0.1, 0.01 and 0.001 plasmid value.  Table 6 then provides that the combination 2-5 is not able to detect at 0.1, 0.01 and 0.001 by stating the results are below detection limit.  The results appear to be in conflict and there is not explanation of the conflicting results.  Para 45 acknowledges that it was possible to detect the plasmid from genus Nitrobacter at concentrations down to 1 pg/uL.  The claim does not require any particular concentrations.  Thus, the claims are not commensurate in scope with the alleged unexpected results.  Clarification of the different results in Table 5 and 6 is required.  
	Thus for the reasons above and those already of record, the rejection is maintained and the unexpected results alleged are not found to be persuasive.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geets (Appl Microbiol Biotechnol, Vol. 75, pages 211-221, 2007) or Kim (Water Research, Vol. 45, pages 1267-1279, 2011) or Montras et al. (Water Research, Vol. 42, pages 1700-.  
Neither Geets, Kim, nor Montras, Buck nor Lowe  specifically teach a probe comprising SEQ ID NO: 11 for detecting Nitrobacter.  
However, Burrell teaches SEQ ID NO: 11 of the instant application as the NIT3 sequence of SEQ ID NO: 50 (see Table 7, col 17).  Burrell teaches the NIT3 sequence was specific for Nitrobacter and not Nitrospira clones. 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have used a known oligonucleotide specific for Nitrobacter for detecting Nitrobacter.  Using a known oligonucleotide specific for Nitrobacter would have been obvious.   
Response to Arguments
	The response traverses the rejection.  The response does not appear to separately argue the limitations of Claim 12.  Thus for the reasons above, the rejection is maintained. 

Conclusion
No claims allowable over the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        January 27, 2021